Citation Nr: 1035717	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper and lower extremities including as a result 
of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from July 1961 to July 1982. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In May 2009, the Board remanded the claim for further 
development, and it is now before the Board for adjudication.   


FINDINGS OF FACT

1.  The Veteran's polyneuropathy of the lower extremities first 
manifested greater than one year after service and is not related 
to any aspect of service including exposure to herbicides. 

2.  The Veteran has not been diagnosed with peripheral neuropathy 
of the upper extremities.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of 
the upper and lower extremities have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006)  

In correspondence in March 2004, the RO provided notice that met 
the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  However, the Board concludes that such error was 
harmless given that service connection is being denied, and hence 
no rating or effective date will be assigned with respect to the 
claimed disorders.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  Specifically, VA has obtained 
service treatment records only for the portion of the Veteran's 
service from 1970 to 1982.  The RO informed the Veteran of the 
inclusive dates of the recovered service treatment records in the 
November 2004 rating decision and the July 2005 statement of the 
case.  In November 2005, the RO requested additional searches 
that were unsuccessful.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army food service specialist and 
retired at the rank of Master Sergeant.  He contends that he 
developed peripheral neuropathy in service as a result of 
exposure to herbicides.  

Service connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disorder, 
there must be
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  A veteran who served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, is presumed to 
have been exposed to certain herbicide agents (e.g., Agent 
Orange) during such service, absent affirmative evidence to the 
contrary.  

Some chronic diseases may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service. 38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
organic diseases of the nervous system).

Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed 
for certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the case 
of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are associated 
with herbicide exposure for purposes of the presumption: 
chloracne or other acneform disease consistent with chloracne, 
Type II diabetes, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).   For the purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e) Note 2.  

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct service-
connection basis.  When a disease is first diagnosed after 
service but not within the applicable presumptive period, service 
connection may nonetheless be established by evidence 
demonstrating that the disease was in fact incurred in service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service personnel records showed that the Veteran served for a 
period of 18 days in the Republic of Vietnam in October 1971.  
The Veteran was also awarded an Armed Forces Expeditionary Medal 
for service in Korea.  In a June 2005 letter, the Veteran 
reported that he served in 1968 and 1969 while attached to the 
13th Engineer Battalion, 7th Infantry Division, located near the 
Demilitarized Zone (DMZ).  The Veteran contends that he was 
exposed to herbicide agents while constructing bunkers.  Service 
personnel records are not sufficiently detailed to confirm this 
service location and duty.  Department of Defense reports showed 
that herbicides were used in Korea in the vicinity of forces near 
the DMZ in from April 1989 to July 1969.  VA proposed a change to 
regulations to establish a presumption of exposure to herbicide 
for service at this location and time.  The final rule has not 
been promulgated and is not yet effective.  See 74 Fed. Reg. 
36,640 (Jul.24, 2009).  However further development of the 
Veteran's contended exposure to herbicide in Korea is not 
necessary.  The Veteran served in the Republic of Vietnam, and he 
is presumed to have been exposed to herbicide in 1971.  

In a May 2006 RO hearing, the Veteran stated that symptoms of 
numbness, tingling, and burning sensations in his extremities 
started in 1970 soon after his service in Korea but that 
physicians diagnosed the symptoms as related to varicose veins of 
the legs.  The Veteran acknowledged that up to the time of his 
hearing, none of his medical care providers had diagnosed 
peripheral neuropathy.  

Service treatment records from July 1970 to May 1982 are silent 
for any symptoms of numbness, tingling, burning, or weakness of 
the extremities.  In May 1970, the Veteran sustained a serious 
laceration to his right leg.  He was hospitalized for two months.  
The attending physician noted that there was no nerve 
involvement.  No symptoms of peripheral neuropathy were noted at 
that time.  In a June 1973 reenlistment physical examination 
medical history questionnaire, the Veteran denied any symptoms of 
neuritis or paralysis and did not report any symptoms other than 
a history of the leg injury.  The examiner noted no neurologic 
abnormalities.  No neurologic abnormalities were reported by the 
Veteran or noted by a physician on a May 1982 retirement 
examination.  

In the May 2006 RO hearing, the Veteran stated that he sought 
treatment from a private physician in 1983 and 1984 for numbness 
and tingling of the extremities.  He stated that he attempted to 
obtain records of that treatment but that they were no longer 
available.  Records of inpatient care at a private hospital were 
obtained and showed that the Veteran was diagnosed with venous 
insufficiency of the lower legs and underwent venous stripping of 
the right and left legs in July 1986 and July 1988 respectively.  
Records of outpatient treatment by a private primary care 
physician from June 1995 to December 2006 showed continued 
monitoring and care for varicose veins of the legs but are silent 
for any neurological symptoms of the upper or lower extremities. 

VA primary care records from July 2002 to April 2010 show on-
going monitoring of varicose veins but are silent for any 
neurological symptoms of the extremities.  The Veteran received a 
comprehensive general examination approximately every six months.  
Clinicians noted no loss of muscle tone or sensory deficits of 
the upper extremities.  Examiners performed compensation and 
pension examinations of the varicose veins in April 2004 and 
November 2005 noting some edema but no neurological symptoms.  
The adjudicative records showed that the RO granted service 
connection and a 20 percent rating each for varicose veins of the 
right and left legs.  

In a June 2006 letter, the Veteran reported that he experienced 
severe symptoms of peripheral neuropathy but did not describe the 
symptoms in detail.  

In February 2010, a VA physician noted a review of the claims 
file and the Veteran's report of burning and itching pain in the 
legs, more severe on the left, and extending to the feet and 
toes.  The Veteran reported numbness of the feet and ankles up to 
the knee.  The Veteran also reported an urge to move his legs 
when at rest and that he experienced these symptoms for the 
previous two or three years.  The physician noted that the 
Veteran attributed the symptoms to his varicose veins and that 
the Veteran was not diabetic.  On examination, the physician 
noted some sensory deficits below the knees.  The Veteran did not 
report, nor did the physician note, any neurologic symptoms of 
the upper extremities.  In a March 2010 addendum, the physician 
noted the results of nerve conduction testing that confirmed that 
the Veteran had polyneuropathy of the lower extremities.  The 
physician concluded that the cause was unknown but that the 
disorder was less likely than not related to military service.  

The Board concludes that service connection for peripheral 
neuropathy of the upper and lower extremities is not warranted.  
Presumptive service connection is not warranted because the 
Veteran was not diagnosed with acute or subacute peripheral 
transient neuropathy that appeared within weeks or months of 
exposure to an herbicide agent and resolved within two years of 
the date of onset.  The Board acknowledges the Veteran's report 
of symptoms in 1970 after his contended exposure in Korea in 1968 
and 1969.  The Veteran is competent to report his observed 
symptoms.  The Board acknowledges that the Veteran is competent 
to report on his symptoms and on the occurrence of events in 
service.  The Board considered whether the lay evidence 
constitutes competent and credible evidence of etiology in this 
particular case.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing the symptoms at the time support at later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir 2006).  Here, the Board concludes that 
the Veteran's reports are not credible because there is no record 
of outpatient treatment for the symptoms, and he did not report 
the symptoms on a 1973 physical examination.  The Veteran is not 
competent to identify the medical condition, there is no 
contemporary diagnosis, and the Veteran did not report the 
symptoms until many years later.  No neurologic abnormalities 
were noted by physicians in 1973 or 1982.  Moreover, even if the 
Veteran experienced the onset symptoms in 1970, the onset was 
greater than several months after the end of the use of herbicide 
and his contended exposure and prior to his service in Vietnam. 

The Board further concludes that direct service connection for 
peripheral neuropathy is not warranted.  All records of private 
and VA care after service are silent for any neurologic symptoms 
of the extremities.  The Board concludes that the Veteran's July 
2005 statement that he experienced severe symptoms at that time 
is not credible because he did not report upper or lower symptoms 
in any encounter with private or VA primary care providers for 
over twenty years prior to a VA examination in 2010, when he 
reported that he had experienced only lower leg symptoms for the 
previous two to three years.  Nerve conduction testing in 
February 2010 did support a diagnosis of polyneuropathy in the 
lower extremities.  However, the Board concludes that the 
disorder first manifested not earlier than 2005 to 2007, many 
years after service.  Although the VA physician in 2010 did not 
provide a rationale for his conclusion that the disorder was not 
related to service, the Board concludes from the context of his 
report that the delayed onset of the disorder was the only factor 
for the basis of his opinion.  The physician noted a review of 
the claims file and therefore was aware of the time and nature of 
the Veteran's service and the absence of any earlier record of 
symptoms or treatment for peripheral neuropathy.   Although the 
physician did not specifically reject a diagnosis for the upper 
extremities, the Veteran has never reported upper extremity 
symptoms to any medical provider and thus the physician would 
have no reason to perform any clinical investigation.  There is 
no credible medical evidence of a diagnosis of peripheral 
neuropathy of the upper extremities.  There is no credible 
medical evidence indicating that the neuropathy of the lower 
extremities is related to service or to service-connected 
varicose veins.  The Board concludes that the February 2010 
examination and the March 2010 addendum provide more than 
adequate medical findings and opinions upon which to decide the 
claim.  

The weight of the credible and probative evidence demonstrates:  
that the Veteran does not have peripheral neuropathy of the upper 
extremities; and that peripheral neuropathy of the lower 
extremities first manifested many years after service and is not 
related to his active service.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" rule 
is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for peripheral neuropathy of the bilateral 
upper and lower extremities, including as a result of exposure to 
herbicides, is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


